Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 28 December 2018. Claims 1 and 11 are amended. Claims 10, 15 and 18-20 were previously canceled. Claims 1-9, 11-14, and 16-17 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-14, and 16-17 is rejected under 35 USC § 101
Claims 1-9, 11-14, and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative independent claim 1 recites:
retrieving and displaying an image to be read by a user;
receiving a contextual cue of the user in response to the displayed image to be read;
mapping the contextual cue to a user intention; and
generating an action based on the user intention, wherein the action corresponds to a predicted action of a user.

This judicial exception is not integrated into a practical application. In particular, claims independent 1 recites the following additional element(s):
a display; and
a processor.
These additional elements merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform 1 is ineligible.
Dependent claims 5-6 and 8 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claims 2-4 further recite the additional elements that generally link the use of the judicial exception to the particular technological environment or field of use of healthcare data. Generally linking the use of the judicial exception to a particular technological environment or field of use is insufficient implement the judicial exception into a practical application (see MPEP 2106.05(h)). Similarly, it is insufficient to make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(h)). Accordingly, claims 2-4 are ineligible.
Dependent claim 7 further recites additional elements that generally link the use of the judicial exception to the particular technological environment or field of use of machine learning. Generally linking the use of the judicial exception to a particular technological environment or field of use is insufficient implement the judicial exception into a practical application (see MPEP 2106.05(h)). Similarly, it is insufficient to make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(h)). Accordingly, claim 7 is ineligible.
Dependent claim 9 further recites the additional elements:
A user interface; and
A user profile.

These additional elements merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. This is insufficient to integrate the abstract idea into a practical application (see MPEP 2106.05(f)). Neither does it make the claim amount to significantly more than the judicial exception (see MPEP 2106.05(f)). Accordingly, claim 9 is ineligible.
Claims 11-14 and 16-17 are parallel in nature to claim(s) 1-8. Accordingly claim(s) 11-14 and 16-17 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 11-14, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mabotuwana (U.S. 2016/0335403).
Regarding claim 1, Mabotuwana discloses a method for determining a desired action of a user reading a medical image, comprising:
retrieving and displaying an image to be read by a user (See Mabotuwana [0029] the system stores and can display clinical documents. Clinical documents include medical images.);
receiving, via a processor, a contextual cue of the user in response to the displayed image to be read (See Mabotuwana [0037] the trigger to display the recommended annotations could be the user right clicking on a specific slice or moving the mouse to inside a specific area of the image and double clicking (i.e. the “contextual cue” is the action of clicking on the image or image slice); the user eye movements could also be the “contextual cue” that determines the region of interest and the context specific annotations);
mapping the contextual cue to a user intention via the processor (See Mabotuwana [0037] when the user clicks on a specific slice (or looks at a particular a region, if eye movements are being tracked), then a particular set of recommended annotations are displayed. Under the broadest reasonable interpretation of this claim language, the set of recommended annotations are a “user intention” and they are mapped to the click or eye movement of the user (i.e. the “contextual cue”)); and
generating an action based on the user intention via the processor, wherein the action corresponds to a predicted action of the user (See Mabotuwana [0037] here, the “generated action” is the display of the recommended annotations, based on the context cues discussed above. The “predicted action of the user” in this disclosure is the user’s annotation for the medical document. Therefore, the generated action corresponds to the predicted action of the user (the predicted annotation).).

Regarding claim 2, Mabotuwana discloses the method of claim 1 as discussed above. Mabotuwana further discloses a method, wherein:
the contextual cue includes one of moving a pointer over a lesion on displayed image, taking a measurement of the lesion on the displayed image, eye blinks of the user, and eye movements of the user (See Mabotuwana [0037] the system contemplates providing recommendations based on user eye movement).

Regarding claim 3
identifying one of a type of image and a body segment of the image to be read (See Mabotuwana [0032] the system can determine the modality (i.e. type of image) and the body part/orientation of the image.) and
extracting patient information for the image to be read (See Mabotuwana Fig. 9 and [0041] at 104, there is DICOM data extracted from the image. Looking at Fig. 9, this DICOM data includes at least patient age and gender (i.e. “patient information”).).

Regarding claim 4, Mabotuwana discloses the method of claim 3 as discussed above. Mabotuwana further discloses a method, wherein:
the patient information includes one of demographic information, active diagnoses, personal and family risk factors, prior surgery events, medications and allergies (See Mabotuwana Fig. 9 and [0041] at 104, there is DICOM data extracted from the image. Looking at Fig. 9, this DICOM data includes at least patient age and gender (i.e. “demographic information”).).

Regarding claim 5, Mabotuwana discloses the method of claim 1 as discussed above. Mabotuwana further discloses a method, wherein:
receiving a user response to the generated action (See Mabotuwana [0037] The system contemplates the user selecting one of the recommended annotations. For example, the recommendation can be a pop-up based user interface where the user can select from a context-sensitive list of annotations).



Regarding claim 6, Mabotuwana discloses the method of claim 5 as discussed above. Mabotuwana further discloses a method, wherein:
the user response is one of accepting, rejecting and modifying the generated action (See Mabotuwana [0037] under the broadest reasonable interpretation of the claims, when the user selects one of the recommended annotations, they are “accepting” the generated action).

Regarding claim 8, Mabotuwana discloses the method of claim 1 as discussed above. Mabotuwana further discloses a method, wherein:
predicting a further desired action of the user based on one of the contextual cue and the generated action (See Mabotuwana Fig. 8 and [0038] filtering the possible annotations based on user input (i.e. predicting the annotation based on what user has typed)).

Regarding claim 11, Mabotuwana discloses a system for determining a desired action of a user reading a medical image, comprising:
a display displaying an image to be read by a user (See Mabotuwana [0029] the system stores and can display clinical documents. Clinical documents include medical images.); and
a processor receiving a contextual cue of the user in response to the displayed image to be read (See Mabotuwana [0037] the trigger to display the recommended annotations could be the user right clicking on a specific slice or moving the mouse to inside a specific area of the image and double clicking (i.e. the “contextual cue” is the action of clicking on the image or image slice); the user eye movements could also be the “contextual cue” that determines the region of interest and the context specific annotations),
mapping the contextual cue to a user intention via the processor (See Mabotuwana [0037] when the user clicks on a specific slice (or looks at a particular a region, if eye movements are being tracked), then a particular set of recommended annotations are displayed. Under the broadest reasonable interpretation of this claim language, the set of recommended annotations are a “user intention” and they are mapped to the click or eye movement of the user (i.e. the “contextual cue”)), and.
generating an action based on the user intention via the processor, wherein the action corresponds to a predicted action of the user (See Mabotuwana [0037] here, the “generated action” is the display of the recommended annotations, based on the context cues discussed above. The “predicted action of the user” in this disclosure is the recommended annotation for the medical document. Therefore, the action corresponds to the predicted action of the user (the predicted annotation).).

Regarding claim 12
the contextual cue includes one of moving a pointer over a lesion on displayed image, taking a measurement of the lesion on the displayed image, eye blinks of the user, and eye movements of the user (See Mabotuwana [0037] the system contemplates providing recommendations based on user eye movement).


Regarding claim 13, Mabotuwana discloses the system of claim 11 as discussed above. Mabotuwana further discloses a method, wherein:
the processor identifies one of a type of image and a body segment of the image to be read (Mabotuwana [0032] the system can determine the modality (i.e. type of image) and the body part/orientation of the image.) and
extracts patient information for the image to be read (see Mabotuwana Fig. 9 and [0041] at 104, there is DICOM data extracted from the image. Looking at Fig. 9, this DICOM data includes at least patient age and gender (i.e. “patient information”).).

Regarding claim 14, Mabotuwana discloses the system of claim 11 as discussed above. Mabotuwana further discloses a method, wherein:
the processor receives a user response to the generated action (See Mabotuwana [0037] The system contemplates the user selecting one of the recommended annotations. For example, the recommendation can be a pop-up based user interface where the user can select from a context-sensitive list of annotations),
wherein the user response is one of accepting, rejection and modifying the generated action (See Mabotuwana [0037] under the broadest reasonable interpretation of the claims, when the user selects one of the recommended annotations, they are “accepting” the generated action).

Regarding claim 17, Mabotuwana discloses the system of claim 11 as discussed above. Mabotuwana further discloses a method, wherein:
the processor predicts a further desired action of the user based on one of the contextual cue and the generated action (See Mabotuwana Fig. 8 and [0038] filtering the possible annotations based on user input (i.e. predicting the annotation based on what user has typed)).


	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mabotuwana (U.S. 2016/0335403) in view of Shoemaker (U.S. 2015/0185995).
Regarding claim 7, Mabotuwana discloses the method of claim 5 as discussed above. Mabotuwana does not further discloses a method, wherein:
training a machine learning layer of the processor based on the user response, the machine learning layer altering a further generated action based on the user response,
wherein accepting the generated action indicates a positive user response, and one of rejecting and modifying the generated action indicates a negative user response.
Shoemaker teaches a system, wherein:
training a machine learning layer of the processor based on the user response, the machine learning layer altering a further generated action based on the user response (See Shoemaker [0050] The users input (i.e. acceptance or rejection of the generated predictions) may be used as feedback to the machine learning system in generating the prediction models.),
wherein accepting the generated action indicates a positive user response, and one of rejecting and modifying the generated action indicates a negative user response (See Shoemaker [0050] the user may select one of the generated predictions (i.e. “positive user response”) or the user may choose none of the generated predictions and provide their own (i.e. “negative user response”).).
The method of Shoemaker is applicable to the method of Mabotuwana as they both share characteristics and capabilities, namely, they are directed to provide predictions of user computer input/actions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mabotuwana to include a machine learning layer as taught by Shoemaker. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mabotuwana in order to further refine the computer generated predictions (See Shoemaker [0050]).




Regarding claim 9, Mabotuwana discloses the method of claim 1 as discussed above. Mabotuwana further discloses a method, wherein:
the contextual cue is provided by a user interface (See Mabotuwana [0037] the contextual cue consisting of the user clicking on the image or image slice is provided in the user interface)
Mabotuwana does not disclose:
determined via a user profile.
Shoemaker teaches a method, wherein:
determined via a user profile (Shoemaker [0022] and [0035] the system implements the user’s history for generating the user action predictions. A user’s history meets the broadest reasonable interpretation of a “user profile.”).
The method of Shoemaker is applicable to the method of Mabotuwana as they both share characteristics and capabilities, namely, they are directed to provide predictions of user computer input/actions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mabotuwana to include a machine learning layer as taught by Shoemaker. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mabotuwana in order to generate predictive models associated with the user (See Shoemaker [0016]).



Regarding claim 16, Mabotuwana discloses the system of claim 14 as discussed above. Mabotuwana does not further discloses a method, wherein:
the processor includes a machine learning layer trained via the user response, the machine learning layer altering a further generated action based on the user response,
wherein accepting the generated action indicates a positive user response, and one of rejecting and modifying the generated action indicates a negative user response.
Shoemaker teaches a system, where:
the processor includes a machine learning layer trained via the user response, the machine learning layer altering a further generated action based on the user response (See Shoemaker [0050] The users input (i.e. acceptance or rejection of the generated predictions) may be used as feedback to the machine learning system in generating the prediction models.),
wherein accepting the generated action indicates a positive user response, and one of rejecting and modifying the generated action indicates a negative user response (See Shoemaker [0050] the user may select one of the generated predictions (i.e. “positive user response”) or the user may choose none of the generated predictions and provide their own (i.e. “negative user response”).).
The system of Shoemaker is applicable to the system of Mabotuwana as they both share characteristics and capabilities, namely, they are directed to provide predictions of user computer input/actions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mabotuwana to include a machine learning layer as taught by Shoemaker. One of ordinary skill in the art before the effective filing .


Response to Arguments
Applicant's arguments filed 06 January 2021 (concerning the 35 U.S.C. 101 rejection of the claims) have been fully considered but they are not persuasive. Applicant argues that the present claims recite significantly more than an abstract. Applicant argues that the claims are directed towards an improvement to systems of generating seamless workflow. However, the claims as currently presented do not include any additional elements that make them amount to significantly more than the judicial exception. The claims recite the use of a general purpose display and processor. Reciting an abstract idea and then including elements that amount to merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, does not make it amount to significantly more than the judicial exception (see MPEP 2106.05(f)). Therefore, claims are rejected for being directed to ineligible subject matter.
Applicant's arguments filed 06 January 2020 (concerning the 35 U.S.C. 102 rejection of claims 1-6, 8, 11-14, and 17) have been fully considered but they are not persuasive. Applicant argues that the Mabotuwana reference does not disclose the amended claims. Specifically that Mabotuwana fails to disclose “generating an action based on the user intention vie the processor, wherein the action corresponds to a predicted action of the user.” However, Mabotuwana does disclose this feature. Mabotuwana disclose a system that predicts which annotations a use will make based on the context of the user action (user click or eye movements over a particular region of the image). The “generated action” of the claims to Mabotuwana displaying the annotations to the user. The “predicted action of the user” corresponds to the recommended annotations of Mabotuwana. Therefore, the generated claimed invention.
With respect to the 35 U.S.C. 103 rejection claims 7, 9, and 16, applicant stated that examiner failed “to provide any information about Shoemaker,” the second reference used in the rejection. Examiner acknowledges that the reference number for Shoemaker was inadvertently left out of the section titled “Claim Rejections - 35 USC § 103” on page 13 of the Office Action dated 05 October 2020. However, in the body of the rejection, it is clear that Shoemaker is being combined with Mabotuwana to disclose/teach the claims in that section. Further, the reference number for Shoemaker was included in the PTO-892 form “Notice of References Cited” that was included with the Office Action filed 05 October 2020. Shoemaker was referenced in the explanation for the 103 rejection and there is only one Shoemaker reference on that 892 form. Therefore, examiner did provide information about the Shoemaker reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626